Citation Nr: 0031665	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  00-03 513	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a flexion contracture 
of the left little finger, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for a 
flexion contracture of the left little finger.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1962 to November 1966.

2.	On November 28, 2000, the Board was notified by the VA 
RO, located in Pittsburgh, Pennsylvania, that the veteran 
died on November 7, 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Sup. 2000); 38 
C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.




		
G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 3 -


